PER CURIAM.
This is an action for the conversion of part of a refrigerating plant. It was tried with Shipley Construction & Supply Co. v. These Defendants, 150 N. Y. Supp. 969, the appeal in which is to be decided herewith. The material facts and the points presented by the appeal are the same in each. Our opinion in the other case is controlling here.
It follows that the judgment should be affirmed, with costs, on the authority of Shipley Construction & Supply Co. v. Mager et al., 150 N. Y. Supp. 969, argued and decided herewith.